Citation Nr: 1712115	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hysterectomy.

2.  Entitlement to service connection for right fallopian tube removal.

3.  Entitlement to service connection for removal of appendix.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to September 22, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded this matter for further evidentiary development.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hysterectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right fallopian tube removal was not manifest during service and is not attributable to service.

2.  The Veteran's removal of the appendix was not manifest during service and is not attributable to service

3.  A current disability of the low back is not shown.  


CONCLUSIONS OF LAW

1.  The Veteran's removal of the right fallopian tube was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The Veteran's removal of the appendix was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's duty to notify was satisfied by a letter sent to the Veteran in May 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, post-service treatment records, and statements of the Veteran.  In July 2014, a VA medical opinion was obtained with respect to the Veteran's right fallopian tube removal and appendectomy.  The reviewing examiner's report and opinion is adequate with respect to the latter two disabilities.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

No VA examination or medical opinion was obtained with regard to the Veteran's low back claim.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the preponderance of the evidence is against finding that the Veteran has a current back disability.  Accordingly, a VA medical examination or opinion is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

The Veteran argues that an independent medical opinion from an expert outside of VA should be ordered if the Board is unable to grant service connection.  See appellate brief of February 2017.  The necessity of obtaining an independent medical expert opinion under 38 C.F.R. § 20.901 (d) (1999) is left to the discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994). In this case, the Board does not believe that an independent medical opinion is warranted, as the record contains a medical opinion specifically addressing the onset and etiology of the Veteran's removal of the right fallopian tube and appendix.  No additional, independent medical expert opinion is warranted by the medical complexity or controversy in this case.

There has been substantial compliance with the Board's remand instructions of June 2014 with respect to right fallopian tube removal and appendectomy.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, pursuant to the Board's remand order, the Veteran was sent a letter in July 2014 requesting identification of all medical treatment relating to the claimed disabilities, including any diagnosis of a low back disability since March 2008.  See July 2014 VA development letter.  Updated VA treatment records from January 2011 forward were added to the record, and the Veteran underwent a VA medical examination in July 2014 with respect to her right fallopian tube removal and appendectomy.  The Veteran's claim was then readjudicated by a supplemental statement of the case (SSOC) of November 2014.


Decision  

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected with respect to veterans who served 90 days or more of active service after December 31, 1946.  See 38 C.F.R. §§ 3.303(b) (2016).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, service connection may established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, even in the absence of an official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Fallopian Tube Removal

In September 1997, the Veteran's right fallopian tube was removed by means of a laparoscopic right linear salpingectomy with removal of ectopic pregnancy.  See September 1997 of Dr. K. S.  The Veteran had had a bilateral tubal ligation in February 1992 and was counseled preoperatively of the risk of ectopic pregnancy should pregnancy occur subsequent to reconnection (anastomosis).  In September 1996, the Veteran underwent a reversal of the tubal ligation with the objective of regaining fertility.  See September 1996 medical record of Dr. K. S.

The Veteran's service treatment records document medical issues involving, for example, the uterus, vaginal itch and infection, and irregular menses, but there is no complaint or treatment with respect to the fallopian tubes.  There is no separation examination of record.

The Veteran argues that the removal of her right fallopian tube resulted from "a pattern of continued OB/GYN issues that started while in military service and have obviously continued for the past 20 years."  She stated that she continued to experience numerous gynecological problems with several ectopic pregnancies, emergency surgery to remove fallopian tube and appendix, increased pain and heavier bleeding.  See notice of disagreement of July 2009.

No medical evidence of record links the Veteran's removal of the right fallopian tube to a disease or injury incurred during service.  The July 2014 VA medical opinion is negative with respect to a nexus.  Upon review of the Veteran's relevant medical history, the VA gynecologist determined that the 1997 surgery to remove the right fallopian tube resulted from the Veteran's two post-service ectopic pregnancies in that tube.  In the VA doctor's opinion, the removal of the right fallopian tube had no etiologic relationship to the Veteran's service.  See July 2014 VA medical opinion.

The only evidence suggesting such a relationship is the Veteran's own assertion.  The Veteran, as a layperson, is competent to report the symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the claimed disability does not appear to be one of obvious cause and effect for which a lay opinion as to causation may be competent.  As a layperson, the Veteran is not competent to determine the cause of the removal of her right fallopian tube, and no Jandreau exception applies in this case.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014).


Removal of Appendix

In September 1997, the Veteran's appendix was removed.  See September 1997 medical record.  The Veteran had been diagnosed with "unspecified diseases of appendix."  See September 1997 medical record of Dr. K. S.

The Veteran argues that the removal of appendix resulted from "a pattern of continued OB/GYN issues that started while in military service and have obviously continued for the past 20 years."  She stated that post service she continued to experience numerous gynecological problems with several ectopic pregnancies, emergency surgery to remove fallopian tube and appendix, increased pain and heavier bleeding.  See notice of disagreement of July 2009.

The Veteran's service treatment records document no problem relating to the appendix.  There is no separation examination of record.

The July 2014 VA medical opinion is negative as to a nexus between the appendectomy and service.  The VA gynecologist determined that the Veteran's appendix was removed because it was diseased and that the surgery did not have any etiologic relationship to the Veteran's service.

The only evidence suggesting such a relationship is the Veteran's own assertion.  The Veteran, as a layperson, is competent to report the symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The claimed disability of appendectomy does not appear to be one of obvious cause and effect for which a lay opinion as to causation may be competent.  As a layperson, the Veteran is not competent to ascribe the cause of her appendectomy to an injury or disease incurred during service, and no Jandreau exception applies in this case.

Because appendectomy is not listed as a chronic disease, an analysis based on presumed service connection for a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3,303(b), 3.307(a), 3.309(a) (2016).  Furthermore the record does not show, nor does the Veteran contend, that her claimed disability is due to a combat-related injury.  Therefore 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are also inapplicable.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014).

Low Back Disability

The Veteran maintains that she has a current back disability related to service, arguing specifically that she was informed during her 1987 pregnancy during service that she had a retroflexed uterus that created extreme lower back pain, and further stating that she endured lower back pain following childbirth.  She also argues that the bronchitis and asthma noted in her service treatment records "may also contribute to my condition." See VA Form 9 of June 2011.

Concerning the low back claim, the Veteran's service treatment records show low back complaints on several occasions related to her large breasts.  There was also a provisional diagnosis of "constant aching pain lower back x 5 days" when the Veteran was thirty-six weeks pregnant in 1987.   See July 1987 OB-GYN service treatment record.

The Veteran underwent a reduction mammoplasty during service in 1988.  The Veteran states that her breasts were pulling on her upper back and shoulders prior to the breast reduction in 1988.  See September 2004 VA examination for hands, sinus, and breasts.  A January 1988 service treatment record notes the Veteran's report of back and shoulder pain and request for reduction mammoplasty.

Post service treatment records do not show the Veteran has been diagnosed with a low back disability. Her "spine, other musculoskeletal" was found to be normal upon examination in April 1990.  See April 1990 medical record.  A physician's assistant found her spine was normal upon examination in June 2003.  See medical record of June 2003.

An October 2006 treatment record of Dr. D. G. noted the Veteran's complaints of neck pain, back pain, bra strapping and frequent headaches secondary to hypermastia.  The Veteran had breast reduction surgery again in January 2007.  See January 2007 record of Dr. D. G.

In August 2007, the Veteran's back had "no CVA tenderness."  See August 2007 record of Dr. S. Z.  Upon general examination in March 2009, the Veteran's back was found to be normal.   See March 2009 record of Dr. L. V.

There is no evidence of a diagnosis attributable to the Veteran's complaints of low back disability.  Service connection for a back disability is not warranted, as there is no evidence of a current disability attributable to the claimed symptoms.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  While the Veteran may have experienced low back pain associated with pregnancy and breast reduction, the Veteran's assertions of low back pain do not represent persistent or recurring symptoms of a current disability.  

Because the record does not show a low back disability, the Veteran does not meet the threshold element of her service connection claim.  Therefore, it is unnecessary for the Board to analyze the remaining elements of her service connection claim, such as evidence of low back pain during service, and whether there is nexus, or alternatively, evidence of continuing symptoms since service.

The Veteran is competent to report perceived symptoms, such as back pain, but she is not competent to determine the etiology of those symptoms under the circumstances of this case.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The preponderance of the evidence is against the Veteran's claim for a low back disability, and the benefit-of-the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b) (2016).


ORDER

Service connection for right fallopian tube removal is denied.

Service connection for removal of appendix is denied.

Service connection for a low back disability is denied.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, because the Board's remand instructions of June 2014 have not been complied with in full with respect to the Veteran's claim of service connection for a hysterectomy, the Board will remand for the development specified below.

A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Here, as no disorder relating to the uterus is noted on the Veteran's entrance examination report of July 1983, expert medical opinion is needed as to whether the defect clearly and unmistakably existed prior to service.  Pursuant to the Board's remand order, the VA examiner was to provide an opinion as to whether the Veteran's retroverted or anteverted uterus (noted during service in 1985) clearly existed prior to service, if the VA examiner first concluded that the Veteran's retroverted or anteverted uterus was an etiological factor in the post-service hysterectomy.  Furthermore, if the condition clearly existed prior to service, the examiner was to provide an opinion as to whether the condition was permanently worsened during service, as opposed to a temporary exacerbation or flare-up.

The July 2014 VA medical reflects that the VA reviewing examiner was of the opinion that uterine prolapse was at least one cause of the Veteran's hysterectomy.  Specifically, it was determined that the Veteran "underwent a laparoscopic assisted vaginal hysterectomy and lysis of adhesions in 2007 (long after she left active duty) for pelvic pain, uterine prolapse, dysmenorrhea, uterine fibroids, dyspareunia and menorrhagia."  Rather than going on to make a finding as to whether a retroverted or anteverted uterus "clearly existed" prior to service, however, the July 2014 medical opinion applied a different standard, finding that the Veteran's "retroverted uterus likely existed (50% or greater probability) prior to her enlistment in the service."  See July 2014 VA medical opinion.

The July 2014 VA medical opinion is inadequate, as "50% or greater probability" is not the standard that the Board ordered to be applied in this case.  Furthermore, the opinion is not coherent to the extent that a "50% or greater probability" does not denote "likely"( as indicated by the examiner), but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's electronic claims file to a VA gynecologist for review to obtain an opinion concerning any relationship between the Veteran's hysterectomy and service.  If deemed necessary by the examiner, an examination should be scheduled.

The reviewing examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hysterectomy is etiologically related to her military service.  It is noted that the July 2014 VA medical opinion found that the Veteran's post-service hysterectomy was performed due to uterine prolapse, pelvic pain, dysmenorrhea, uterine fibroids, dyspareunia, and menorrhagia.  In rendering this opinion, the examiner should address the Veteran's contentions that her retroverted uterus and gynecological problems in service ultimately caused the conditions resulting in the hysterectomy.
If the reviewing examiner concludes that the retroverted or anteverted uterus noted in 1985 is was likely as not an etiological factor in the post-service hysterectomy, the examiner should provide an opinion as to whether such disorder clearly and unmistakably existed prior to the Veteran's entry into service.

If the examiner concludes that the retroverted or anteverted uterus clearly and unmistakably existed prior to service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the condition was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disorder.

The medical report should include an explanation of the bases for the each opinion provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Thereafter, readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and the required period of time for response.  The case should then be returned to the Board for further consideration if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


